                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


TAYLOR CARROLL                                                            CIVIL ACTION


VERSUS                                                                    16-537-SDD-RLB


SGS NORTH AMERICA, INC.

                                             RULING

        This matter is before the Court on the Motion to Strike Plaintiff’s Second Motion for

Class Certification1 filed by Defendant, SGS North America, Inc. (“SGS”). Plaintiff, Taylor

Carroll (“Carroll”), filed an Opposition2 to the motion. For the following reasons, SGS’s

motion will be DENIED.

I.      PROCEDURAL BACKGROUND

        In 2016, Carroll filed suit individually and on behalf of similarly situated individuals,

alleging that SGS violated the Telephone Consumer Protection Act (TCPA) when it sent

pre-recorded calls to his cell phone without his consent. On October 11, 2019, Carroll

filed his Motion to Certify Class, which set forth a definition for a “Pre-Recorded Message

Class” as well as a “joint/alternative class” that Carroll called the “Cell Phone Class.”3 On

the same day, Carroll also filed a Motion to Amend Class Definition, which sought the

Court’s leave to amend the class definition in light of the fact that the proposed class set

forth in the Motion to Certify Class differed from the proposed class set forth in the Third

Amended Complaint. Then, also on October 19, 2019, Carroll filed a Motion to Clarify


1
  Rec. Doc. No. 188.
2
  Rec. Doc. No. 197.
3
  Rec. Doc. No. 119, p. 1.
58999
                                                                                      Page 1 of 5
Class Definition,4 which retracts the changes to the class definition proposed in his prior

Motion to Amend.

        Recognizing that there were then three sets of proposed class definitions in play –

1) the definitions from the Third Amended Complaint; 2) the definitions from the Motion

to Certify Class and Motion to Amend; and 3) the definitions set forth in the Motion to

Clarify – this Court ordered Carroll to file a new Motion to Certify Class.5 He did so on

January 6, 2020.6 SGS now urges the Court to strike that Motion, for reasons discussed

below. Despite the pendency of this Motion to Strike, SGS filed its Opposition to the

Motion to Certify Class7 on February 5th, 2020. In the eyes of the Court, SGS filing its

opposition tends to moot the issues raised in the instant motion, but the Court will address

them nevertheless before class certification briefing continues.

II.     LAW AND ANALYSIS

        SGS’s Motion to Strike posits that Carroll’s Motion for Class Certification (which he

filed upon order of this Court) should be stricken because it proposes a different definition

than the one previously set forth in the Third Amended Complaint, and that this

amendment runs afoul of Federal Rules of Civil Procedure 15 and 16, which govern the

amendment of pleadings. SGS claims that it is simply

        asking the Court to do what other courts have consistently done – hold that
        the class definition asserted in the Complaint – here the Governing Class
        Definition in the Third Amended Complaint – is controlling absent an
        affirmative showing of good cause to amend, including the absence of
        undue delay and unfair prejudice to the defendant.8


4
  Rec. Doc. No. 147.
5
  Rec. Doc. No. 166.
6
  Rec. Doc. No. 180.
7
  Rec. Doc. No. 196.
8
  Rec. Doc. No. 188-1, p. 2.
58999
                                                                                   Page 2 of 5
After citing three cases where courts did just that, SGS admits in a footnote that “[t]o be

sure, there are cases in which courts have allowed modification of a class definition during

class certification briefing.”9 In the eyes of SGS, however, this Court should not follow

those cases, because Carroll’s proposed amendment to the class definition is “not minor,

will require new discovery, and will result in severe prejudice to SGS.”10

        What, exactly, is the nature of the allegedly “severe prejudice”? SGS’s argument

boils down to this: earlier iterations of the class definition were predicated on a particular

method of ascertaining potential class members developed by Carroll’s expert witness,

Anya Verkhovskaya (“Verkhovskya”). In short, Verkhovskaya purported that she could

“ascertain class membership by using a third party database to identify the user

associated with each phone number [in SGS’s call logs].”11 SGS questioned this

methodology during discovery and, in its own view, “has shown that the [methodology],

and Verkhovskaya herself, are entirely unreliable.”12 The Daubert motion regarding

Verkhovskaya is still pending before this Court.

        Carroll’s new proposed class definition in his Motion to Certify Class eliminates the

reliance on Verkhovskaya’s metholodogy to identify class members, contending now that

“membership in the [class] can be ascertained from SGS’s own records.”13

Verkhovskaya’s metholodogy is not completely absent from Carroll’s Motion, however;

Carroll notes that her analysis is available to “provide[] additional layers of corroboration,




9
  Id. (emphasis added).
10
   Id. at n. 3.
11
   Id. at p. 6.
12
   Rec. Doc. No. 188-1, p. 5.
13
   Rec. Doc. No. 180-1, p. 23.
58999
                                                                                    Page 3 of 5
if the Court deems it necessary.”14 Per SGS, the fact that the new class definition is no

longer reliant on Verkhovskaya’s metholodogy is what gives rise to the “severe prejudice”;

having “expended considerable legal fees and expert expenses to attack [her] approach

to class ascertainment,” SGS complains, “Carroll represents to the Court that [her]

opinions and methodology are superfluous.”15

        The Court fails to see how amending the class definition in this way causes severe

prejudice to SGS. If Verkhovskaya’s methodology is as unreliable as SGS contends, the

proposed class definition moving away from reliance on that methodology is arguably

exactly what SGS sought by challenging the reliability of her methodology. Overall,

Carroll’s amendment strikes the Court as relatively minor: instead of having

Verkhovskaya ascertain class members based on cross-referencing SGS’s records with

a database, Carroll now proposes using the records themselves (and offers her analysis

as corroboration). Whether this amendment has a negative effect on the ascertainability

of class members is an issue to be addressed in class certification briefing. Further delay

would not cure the alleged prejudice.

        In West v. Nissan N. Am., Inc.,16 one of the cases cited by SGS for the proposition

that the plaintiff is bound to the class definition in the complaint, the class definition in the

complaint was limited to 2004 – 2006 model year Nissan vehicles, and the motion to

certify class expanded the definition to include 2004 – 2008 model years. Obviously, this

had the effect of expanding – doubling – the potential size of the class. Carroll’s decision



14
   Rec. Doc. No. 188-1, p. 6.
15
   Id. at p. 7.
16
   No. 4:13-CV-4070, 2014 WL 825217 at *1 (W.D. Ark. Mar. 4, 2014).

58999
                                                                                      Page 4 of 5
to rely on SGS’s records instead of an expert analysis of those records seems unlikely to

cause such a drastic change in the potential class. To the extent that SGS has substantive

objections to the ascertainability of the class under that new proposed definition, those

objections are addressed in SGS’s recently-filed Opposition to the Motion to Certify Class.

But Carroll reducing his reliance on the expert witness that SGS, as it complains, spent

time and money to discredit, does not give rise to forward-looking prejudice against SGS.

By SGS’s admission, courts17 have allowed amendment via the class certification motion

where the amendment is not unduly prejudicial. Accordingly, SGS’s Motion to Strike18

shall be DENIED.

III.    CONCLUSION

        For the reasons stated above, SGS’s Motion to Strike Plaintiff’s Second Motion for

Class Certification19 is hereby DENIED.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on February 18, 2020.




                                                  S
                                               CHIEF JUDGE SHELLY D. DICK
                                               UNITED STATES DISTRICT COURT
                                               MIDDLE DISTRICT OF LOUISIANA




17
   See, e.g., In re TFT-LCD (Flat Panel) Antitrust Litig., 267 F.R.D. 583, 590-91 (N.D. Cal. 2010).
18
   Rec. Doc. No. 188.
19
   Rec. Doc. No. 188.
58999
                                                                                                 Page 5 of 5
